Citation Nr: 0033503
Decision Date: 12/22/00	Archive Date: 02/02/01

DOCKET NO. 99-17 971               DATE DEC 22, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUES

1. Entitlement to service connection for a medial meniscus tear of
the right knee.

2. Entitlement to an increased (compensable) rating for service-
connected right knee strain.

REPRESENTATION 

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

L. Helinski, Counsel 

INTRODUCTION

The veteran had active military service from August 1954 to August
1956.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a March 1999 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio, which denied the benefits sought on appeal.

REMAND

This appeal arises out of the veteran's claim that his service-
connected right knee strain has worsened. He also claims that his
service-connected right knee strain disability was the proximate
cause of a medial meniscus tear of the right knee, and as such, he
claims service connection for a medial meniscus tear. These two
issues are inextricably intertwined, in that they both involve
disability to the right knee.

A review of the veteran's service medical records reveals that in
October 1955, he was seen with complaints of an injury to the right
knee. He reported that approximately five weeks earlier, he had
twisted his right knee while carrying a heavy load. He had minimal
swelling, and noted an occasional click on motion. He complained of
acute pain on motion, and pain after periods of exercise.
Examination revealed moderate tenderness in the area of insertion
of medial collateral ligament, and slight pain on springing that
ligament. X-rays were negative, and there was full range of motion.
The impression was sprain, medial collateral ligament. The veteran
was sent to physical therapy for quadriceps exercises.

2 -

Following service separation, in an October 1956 VA examination the
veteran was seen with complaints of pain in the right knee.
Examination was essentially normal, and there was full range of
motion. An x-ray of the right knee revealed no abnormality, and the
diagnosis was right knee strain from history.

In a December 1956 rating decision, the veteran was awarded service
connection for right knee strain, and assigned a noncompensable
rating from August 1956. That rating is presently in effect.

In September 1998, the veteran filed a claim for an Increase in his
service- connected right knee disability. He also filed a claim for
service connection for his right knee meniscus tear. He indicated
that his right knee disability had caused him much pain over the
years, as well as difficulty walking. He stated that in March 1998,
he finally tore his right knee and had to have surgery. Currently,
he indicated that the knee is numb and unstable. The RO denied the
veteran's claims in a March 1999 rating decision. The veteran
disagreed with that decision, and initiated this appeal.

The medical evidence of record following service separation reveals
that in February 1998, the veteran was seen by a private medical
doctor with complaints of difficulty walking, following an incident
a few days prior in which he twisted his knee. The impression
included a torn medial meniscus, and the veteran was scheduled for
an arthroscopy of the knee. In March 1998, he underwent an
arthroscopic evaluation with partial medial meniscectomy.

In January 1999, he underwent a VA joints examination. The veteran
complained that his night knee bothered him when walking, and would
give out. The veteran stated that he had difficulty walking any
distance, as his knee would get weak and tired, and would swell. He
stated that he had to quite milking cows a few years ago, since he
had difficulty leaning on his knee. He was not using a cane,
crutches, or walker, but would use a soft knee brace to keep warm.
The examiner stated that he had reviewed the veteran's claims file
and chart prior to the examination. Physical examination revealed
right knee flexion to 130 degrees, and extension to zero degrees.
Testing for ligament instability was negative. Lachman was
negative, and

- 3 -

anterior and posterior drawer were negative for cruciate ligament
instability. McMurray's test was negative for any meniscus
pathology. There was no chondromalacia observed. The examiner
indicated that the lack of chondromalacia may be related to the
arthroscopic surgery. The left knee had similar clinical findings
to the right knee. An x-ray of the right knee revealed minimal
evidence of osteoarthritic changes. There was also some
chondromalacia present in both knee caps, which the examiner
described as "not very symptomatic" secondary to surgery. The
examiner provided the following opinion:

As far as knee problems are concerned, they could be related to the
veteran'.s service-connected problems of the right meniscus
problem. Surgery was performed on the knee in 1956. That is most
likely related to service- connected injury. Chondromalacia is not
really service- connected. Meniscus injury could very well have
been service-connected when the veteran injured his right knee.

January 1999 VA joints examination.

In a November 1999 RO hearing, the veteran testified that he
injured his right knee in service when he tripped while carrying a
90 pound load of wire. He indicated that following that incident,
he was placed on light duty for nine months. The veteran stated
that when he was first treated for his night knee injury, he was
told that he had an arthritic node on the side of his knee, and
that it would develop into arthritis if not taken care of.
Following service, the veteran indicated that he sought treatment
from his family doctor to dissolve the node. However, the node
later returned. The veteran stated that doctor was deceased, but he
would attempt to obtain the records. Presently, the veteran stated
that his right knee was sore, stiff, and it hurt when he walked. He
also stated that the knee would swell, pop, and crack. He indicated
that he used a cane at all times, and that his activities were
somewhat limited by his knee disability. The veteran mentioned
other doctors who had treated his knee, and there was some
discussion as to whether records from that treatment were
available.

4 -

In February 2000, the veteran submitted a statement indicating that
he had had treatment on his right knee from six doctors since his
discharge from the military. However, the records from each of
those doctors were unavailable or had been destroyed, due to the
time lapse.

In light of the foregoing, the Board finds that clarification is
needed in this matter before the Board may properly proceed with
appellate review. In that regard, the Board notes that although the
examiner who performed the January 1999 VA examination indicated
that he had reviewed the veteran's claims file, it appears that he
misstated some of the facts in this case. The examiner appeared to
be under the impression that the veteran had undergone meniscus
surgery in 1956. However, the record is clear that the veteran did
not undergo meniscus surgery until 1998. In fact, the evidence of
record indicates that prior to the 1998 injury, the veteran's right
knee appeared to have been unsymptomatic over the years. Therefore,
it is unclear to the Board whether there is an actual relationship
between the veteran's service connected right knee strain, and his
1998 right meniscus tear. As such, clarification on this matter is
needed.

Additionally, the Board notes that during the pendency of this
appeal, Congress enacted the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as
amended at 38 U.S.C. 5107). In light of the amended law, which is
more favorable to the veteran than the prior law, additional
development may be required in this appeal to comply with
heightened duty to assist. See Karnas v. Derwinski, 1 Vet. App.
308, 313 (1991)(when a law or regulation changes after a claim has
been filed or reopened but before the administrative or judicial
appeal process has been concluded, the version more favorable to
the veteran will apply).

Therefore, in light of the foregoing, this matter is REMANDED to
the RO for the following:

1. The veteran should be afforded a VA examination for his right
knee by the same examiner who examined

5 -

him in January 1999, to ascertain the current degree of disability
in the veteran's right knee. If that examiner is unavailable, the
veteran should be examined by another appropriate specialist. The
examiner Is specifically requested to review this REMAND and the
claims file, and to offer an opinion as to the following: 1)
whether it is at least as likely as not that the veteran's 1998
right medial meniscus tear was proximately due to the veteran's
service-connected right knee strain, which was based on an injury
in service in 1955; 2) if the examiner determines that the right
medial meniscus tear was not proximately due to the service-
connected right knee strain, then the examiner is requested to
identify, if possible, which current right knee symptoms, if any,
are solely attributable to the service-connected night knee strain,
and which current right knee symptoms are solely attributable to
the 1998 right medial meniscus tear. All necessary tests and
studies are to be performed.

2. After the foregoing is completed, the RO should review the
opinion to determine if it is in compliance with this REMAND. If
deficient in any manner, it should be returned, along with the
claims folder, for immediate corrective action.

3. After completion of the above, and after any additional actions
deemed necessary by the RO, including actions to comply with the
provisions of the Veterans Claims Assistance Act of 2000, the RO
should review the record and determine whether the benefits sought
can be granted. If the claims remain denied, the veteran and his
representative should be furnished an appropriate supplemental
statement of the case and be afforded an opportunity to respond.

- 6 -

Thereafter, the case should be returned to the Board for appellate
review.

The purpose of this REMAND is to obtain clarification and to comply
with the Veterans Claims Assistance Act of 2000. The Board does not
intimate any opinion as to the merits of the case, either favorable
or unfavorable, at this time. The veteran is free to submit any
additional evidence he desires to have considered in connection
with his current appeal. No further action is required of the
veteran until he is notified.

BRUCE KANNEE 
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

7 - 


